Title: James Madison to James Monroe, 3 June 1829
From: Madison, James
To: Monroe, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                June 3 1829
                            
                        
                        I have just recd. yours of the 31st. Ult. inclosing letters recomending Mr J. T. Tracy, and hasten to
                            correct an error you have fallen into which affect[s] the University as well as yourself.
                        It is on the tenth, not the fifteenth of July, that the Visitors are to meet.
                        I address this to N. Y. where you will probably have arrived. It gives us pleasure to find that Mrs. M encounters the Journey. We hope it will confirm her health, and add that advantage to the happiness of you both in
                            meeting the friends from whom you have been so long separated Affecy.
                        
                            
                                J. M
                            
                        
                    